Exhibit 2.1 EXECUTION COPY AGREEMENT AND PLAN OF MERGER AMONG YAHOO! INC., MARINER ACQUISITIONCORP., 5TO1 HOLDINGCORP., AND ANDREW URIBE,AS THE REPRESENTATIVE May16, 2011 TABLE OF CONTENTS Page ARTICLE 1 CERTAIN DEFINITIONS 1 ARTICLE 2 THE MERGER 15 Conversion of Shares; Treatment of Options 16 Escrow; Holdback; Representative Fund 17 The Closing Effects of the Merger 17 Exchange 18 Dissenting Shares 19 Tax Withholding 19 Post-Closing Adjustments 19 Further Assurances 21 ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF THE COMPANY 21 Organization and Good Standing 21 Subsidiaries 22 Power, Authorization and Validity 22 Capitalization of the Company 23 No Conflict 25 Litigation 25 SEC Filings; Internal Controls; OTCBB 25 Taxes 27 Related Party Transactions 30 Company Financial Statements 31 Title to Properties 31 Absence of Certain Changes 32 Contracts, Agreements, Arrangements, Commitments and Undertakings 34 No Default; No Restrictions 36 Intellectual Property 37 Compliance with Laws 43 Certain Transactions and Agreements 44 Employees, ERISA and Other Compliance 44 Corporate Documents 48 Transaction Fees 48 Books and Records 48 Insurance 49 Environmental Matters 49 No Existing Discussions 50 Customers and Suppliers 50 Accounts Receivable 50 Affiliates 50 Foreign Corrupt Practices Act 50 Sufficiency of Company Offerings 51 Disclosure 51 i TABLE OF CONTENTS (continued) Page ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB 51 Organization and Good Standing 51 Power, Authorization and Validity 51 No Conflict 52 Interim Operations of Merger Sub 52 ARTICLE 5 COMPANY COVENANTS 53 Advise of Changes 53 Maintenance of Business 53 Conduct of Business 53 Regulatory Approvals 56 Approval of Company Stockholders 56 Necessary Consents 56 Litigation 57 No Other Negotiations 57 Access to Information 59 Satisfaction of Conditions Precedent 59 New Company Grants 59 Equity Acknowledgments 59 Notices to Company Securityholders and Employees 60 Closing Certificates 60 Disclosure of the Transaction 60 ARTICLE 6 PARENT COVENANTS 60 Advise of Changes 60 Regulatory Approvals 60 Satisfaction of Conditions Precedent 61 Indemnification of Company Directors and Officers 61 Treatment of Company Options and RSUs 62 Continuing Employees 63 ARTICLE 7 CONDITIONS TO CLOSING OF MERGER 63 Conditions to Each Party’s Obligation to Effect the Merger 63 Additional Conditions to Obligations of Parent and Merger Sub 64 Additional Conditions to Obligations of the Company 67 ARTICLE 8 TERMINATION OF AGREEMENT 67 Termination by Mutual Consent 67 Unilateral Termination 67 Effect of Termination 68 Company Termination Fee 68 ARTICLE 9 SURVIVAL OF REPRESENTATIONS, INDEMNIFICATION AND REMEDIES, CONTINUING COVENANTS 68 Survival 68 ii TABLE OF CONTENTS (continued) Page Agreement to Indemnify by Company Indemnifying Parties 69 Limitations 70 Notice of Claim 71 Defense of Third-Party Claims 71 Contents of Notice of Claim 72 Resolution of Notice of Claim 72 Release of Remaining Escrow Fund 73 Tax Consequences of Indemnification Payments 73 Appointment of Representative 73 ARTICLE 10 TAX MATTERS 74 Tax Returns 74 Cooperation 75 Tax Contests 75 Transfer Taxes 76 ARTICLE 11
